Citation Nr: 0526071	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-18 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether a 40 percent disability rating was properly reduced 
to a 30 percent rating for right sternoclavicular joint 
subluxation disability, to include whether a 40 percent 
rating should be restored.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from June 1970 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in June 2000.  He testified at a Board hearing at the RO in 
May 2003.  The issue on appeal was previously remanded by the 
Board in March 2003 and February 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In May 2003, the veteran attended a hearing conducted by a 
Veterans Law Judge at the local RO.  The Veterans Law Judge 
who conducted the May 2003 hearing subsequently left 
employment with the Board.  In August 2005, the veteran was 
informed of this fact and of his right to request another 
hearing to be conducted by a current Veterans Law Judge.  The 
veteran responded by indicating that he desired to attend a 
videoconference hearing to be conducted by another Veterans 
Law Judge.  The Board finds the veteran should be scheduled 
for a videoconference before a Veterans Law Judge.  

Accordingly, this case is REMANDED for the following actions:

The RO should schedule the veteran for a 
Board videoconference hearing.  After the 
hearing is conducted, or in the event the 
veteran cancels the hearing or fails to 
report for the hearing, the case should 
be returned to the Board for appellate 
review.

The appellant and his representative the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



